                Case 18-24026-LMI        Doc 82       Filed 01/08/20   Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA

IN RE:


                                                              Case Number: 18-24026-LMI
JOSE G ANTON
IRIS ALICIA ANTON
      Debtor
____________________________/

                 NOTICE OF WITHDRAWAL OF MOTION TO DISMISS (80)
                             AND NOTICE OF HEARING

         Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee"), files this Notice of

withdrawal of her Motion to Dismiss (30) as the Debtor failed to be current with plan payments

and the Trustee submitted a request for dismissal .

                                      RESPECTFULLY SUBMITTED:

                                                       NANCY K. NEIDICH, ESQUIRE
                                                       STANDING CHAPTER 13 TRUSTEE
                                                       P.O. BOX 279806
                                                       MIRAMAR, FL 33027-9806

                                                       By: /s/___________________
                                                               Amy E. Carrington, Esq.
                                                              Senior Staff Attorney
                                                              FLORIDA BAR NO: 101877



COPY TO
Haven Del Pino, Esq
